In a proceeding pursuant to Election Law § 16-102, inter alia, to invalidate a petition designating Edmund M. Dane as a candidate in a primary election to be held on September 13, 2005, for the nomination of the Democratic Party as its candidate for the public office of Councilman of the Town of Oyster Bay, the petitioner appeals from a final order of the Supreme Court, Nassau County (DeMaro, J.), dated August 8, 2005, which dismissed the proceeding as untimely.
Ordered that the final order is affirmed, without costs or disbursements.
Under either the 10-day or the 14-day limitation period set forth under Election Law § 16-102 (2), this proceeding was untimely (see Matter of Stoppenbach v Goldstein, 287 AD2d 666 [2001]). We reject the petitioner’s contention that either there is no statute of limitations applicable to this proceeding or that the 14-day period should run from the date of the filing of the certificate of substitution (see Election Law § 16-102 [2]). Accordingly, the Supreme Court properly dismissed the proceeding. Florio, J.P., Santucci, Krausman, Crane and Mastro, JJ., concur.